Macomber, J.
While the admission in evidence of the order in the Hunter (or Wagstaff) Case would ordinarily be such error as to require a reversal of the judgment on. that ground, yet in this instance the general rule of evidence must yield to the particular situation produced by the admission of the defendants.
By the ninth subdivision of the complaint the granting of the “judgment order,” so-called, is distinctly alleged and its substance set forth. The defendants, in the fourth subdivision of the answer, expressly admit such allegation of the complaint to be true, and say:
“For greater particularity with regard to said proceedings, the defendants beg leave to refer to said petition, and order.”
It follows, therefore, that the defendants were not prejudiced by the reading in evidence of an order which was admitted in the answer to exist, and which was invited to be put into the record by themselves.